Relator was arrested under a charge of murder and had a trial under writ of habeas corpus for bail. Upon the hearing the trial court fixed his bail at $7500. This appeal is brought to obtain a reduction of that amount.
We are of opinion after reading the record, without stating the facts or commenting upon their sufficiency or cogency, that the court was in error and the bond should be reduced, and it is the order of the court that he be permitted to give bond in the sum of $5000. Upon the giving of this under the terms of the law, relator will be discharged from custody.
Bail reduced.